A judgment was rendered on the 17th day of July, 1931, and thereafter an order overruling motion for new trial was entered on the 9th day of September, 1931, and 60 days in which to make and serve case-made was taken.
On the 9th day of October, 1931, 60 days was granted from October 9th in which to make and serve case-made. On the 7th day of December, 1931, 30 days from December 7, 1931, was granted in which to make and serve ease-made; on January 6, 1932, the court entered its order allowing 30 days in addition to the time theretofore allowed, which 30 days expired on the 5th day of February, 1932. *Page 208 
Thereafter, on the 6th day of February, 1932, the court purported to grant additional 30 days in which to make and serve case-made.
Under the holdings of this court, such order was void and of no effect, and a case-made served thereunder grants no authority to this court to review the errors therein contained. Hensley v. State, 121 Okla. 47, 247 P. 376.
The appeal is, therefore, dismissed.